Citation Nr: 1510958	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-06 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a determination that the character of the appellant's discharge is a bar to VA compensation or pension benefits.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel





INTRODUCTION

The appellant served on active duty from February 1975 to March 1976; he received an undesirable discharge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which found that the appellant's discharge was under dishonorable conditions, thus precluding his eligibility for VA compensation or pension benefits. 

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  In an unappealed November 1976 administrative decision, the RO found that the character of the appellant's discharge was a bar to VA compensation or pension benefits.

2.  Evidence associated with the record since the November 1976 administrative decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim that the character of the appellant's discharge did not bar his claim of entitlement to VA compensation or pension benefits.   


CONCLUSIONS OF LAW

1.  The November 1976 administrative decision, which found the appellant's 
discharge was under dishonorable conditions, thus barring him from VA compensation or pension benefits, is final.  38 U.S.C.A. § 7105(c) (West 1962); 
38 C.F.R. § 20.1103 (1976).

2.  New and material evidence to reopen the appellant's claim that the character of his discharge should not be a bar to VA compensation or pension benefits has not been received.  38 U.S.C.A. § 5108 (2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether VA has met its statutory duty to assist the appellant in the development of the issue of whether the character of his discharge precludes him from receiving VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Board finds that VA has met that duty.

In a November 1976 administrative decision, the RO found that the appellant's discharge was under dishonorable conditions and, thus, precluded him from receiving VA benefits.  In letters dated November 1976, December 1976 and October 1979, the appellant was notified of that decision, as well as his appellate rights.  However, he did not file a notice of disagreement with which to initiate an appeal.  Accordingly, the decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1103.

In July 2012, the appellant filed an application to reopen his claim of entitlement to service connection for a right shoulder/collarbone disorder.  In an August 2012 letter, the RO notified the appellant of the prior decision that the character of his discharge was a bar to receiving VA benefits.  The RO informed him of the bases for that decision and advised him that he needed to submit new and material evidence in order to warrant a new determination as to whether the character of his discharge continued to preclude him from receiving VA benefits.  The RO also obtained or ensured the presence of the appellant's service treatment and personnel records.

In sum, the appellant has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to determine whether new and material evidence has been received to allow it to make a determination as to whether the character of the appellant's discharge precludes from receiving VA compensation or pension benefits.

Analysis

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2014).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18) (West 2014); 38 C.F.R. § 3.12(a) (2014).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  A discharge under honorable conditions is binding on VA as to character of discharge.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12(a). 

Except as provided in 38 C.F.R. § 3.13(c) (2014), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  See 38 C.F.R. § 3.13(b). 

A discharge or release from service under one of the conditions specified in this section is a bar to the payment of benefits, unless it is found that the person was insane at the time of committing the offense, causing such discharge or release or unless otherwise specifically provided (38 U.S.C. 5303(b) ). 38 C.F.R. § 3.12(b)  (2014). There are two types of character of discharge bars to establishing eligibility for VA benefits:  statutory bars, found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. 
§ 3.12(c); and regulatory bars, listed in 38 C.F.R. § 3.12(d) (2014). A regulatory bar is applicable in this case, as discussed below. 

Under 38 C.F.R. § 3.12(d), a discharge or release because of one of the offenses specified in this paragraph is considered to have been issued under dishonorable conditions: 

(1) Acceptance of an undesirable discharge to escape trial by general courts-martial. 

(2) Mutiny or spying. 

(3) An offense involving moral turpitude.  This includes, generally, conviction of a felony. 

(4) Willful and persistent misconduct.  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious. 

An honorable discharge or discharge under honorable conditions issued through a board for correction of records established under authority 10 U.S.C. § 1552 is final and conclusive on VA.  The action of the board sets aside any prior bar to benefits imposed under paragraph (c) or (d) of this section.  38 C.F.R. § 3.12(e) (2014).

The appellant's DD 214 shows that his character of service was under conditions other than honorable.  In a November 1976 administrative decision, the RO determined that the appellant's discharge was under dishonorable conditions.  His service personnel records show that, between November 1975 and February 1976, he was charged with the following offenses in violation of several Articles of the Uniform Code of Military Justice:  attempting to sell approximately 63 milligrams of cannabinol, a marijuana derivative; wrongfully possessing approximately 63 milligrams of cannabinol; wrongfully selling approximately 63 milligrams of a controlled substance of phencyclidine, and possession of this drug; wrongfully having in his possession approximately 1.5 grams of marijuana; without authority, failing to go at the time prescribed to his appointed place of duty; failing by disobeying a lawful order to get out of bed; and wrongfully disobeying an order to get out of bed. 

In March 1976, the appellant made a request for undesirable discharge for the good of the service in lieu of trial by special courts-martial.  He was discharged on March 25, 1976.  In July 2012, the appellant filed another claim of entitlement to service connection.  

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered. 38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

When an appellant seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the appellant has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992). 

"New evidence" means existing evidence not previously submitted to VA decision makers.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim, but only after insuring that the duty to assist the veteran in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Despite the Veteran's assertion in his September 2012 notice of disagreement with the RO's August 2012 decision that he was in the process of obtaining a discharge upgrade, no such information has been received by VA.  In fact, other than that statement, as well as his assertion that his discharge was not dishonorable, no additional information has been received in support of the Veteran's application to reopen his claim.

Accordingly, the Board finds that the evidence received since the November 1976 administrative decision does not constitute new and material evidence sufficient to reopen the determination that the character of the appellant's discharge is a bar to VA compensation or pension benefits.


ORDER

New and material evidence having not been received, the claim to reopen the determination that the character of the appellant's discharge is a bar to VA compensation or pension benefits is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


